Citation Nr: 0910545	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  00-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for left hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1986 to April 1998.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision by the Oakland California Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2000, 
the Veteran requested a videoconference hearing.  He failed 
to report for such hearing on the scheduled date in June 
2007.  In August 2007, this matter was remanded for further 
development.  [The Board's decision also denied service 
connection for right ear hearing loss, as such disability was 
not then shown.]  In August 2008, the Board referred this 
matter to the Veterans Health Administration (VHA) for an 
advisory medical opinion.


FINDING OF FACT

Left ear hearing loss was not manifested in service, left ear 
sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year, and a 
preponderance of the evidence is against a finding that the 
Veteran's current left ear hearing loss disability is related 
to his military service, to include as due to noise exposure 
therein.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A  §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353-23355).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the timing of VCAA notice in this matter, in 
Pelegrini, at 120, the United States Court of Appeals for 
Veterans Claims (Court) has held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial AOJ 
adjudication; instead, the claimant has the right to timely 
content-complying notice and proper subsequent VA process.  
Here, the initial adjudication preceded enactment of the 
VCAA.  The Veteran was provided content-complying notice by 
letters in February and July 2004.  He was given ample time 
to respond; and the claim was subsequently readjudicated.  
See April 2008 Supplemental Statement of the Case.  While the 
Veteran did not receive timely notice regarding the rating of 
hearing loss disability or effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), this decision denies service connection; neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration.  Hence, he is not prejudiced by 
the timing defect of such notice.  Finally, it is not alleged 
that notice in this case was less than adequate.
The Veteran's pertinent treatment records have been secured, 
and the RO arranged for VA examinations in March 1999, August 
2006, and pursuant to the Board remand, February 2008.  
Furthermore, as noted, the Board secured a VHA advisory 
medical opinion in the matter.  He has not identified any 
available pertinent evidence that remains outstanding.  
[Notably, he identified treatment at McClellan and Travis Air 
Force Bases, the RO's requests for such records produced 
responses, in December 1999 and in March 2000, respectively, 
that none were available.].  VA has met its assistance 
obligations.  The Board will proceed with appellate review. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases (including, as pertinent here, hearing loss 
as an organic disease of the nervous system) may be service 
connected based on a presumption that they were incurred in 
service if they become manifest to a compensable degree 
within a specified period of time following service discharge 
(one year for such disorder).  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) contain no 
mention of complaints of, or treatment for, left ear hearing 
loss.  Audiometry in conjunction with periodic service 
examinations did not reveal a puretone threshold of 40 
decibels or greater at the 500, 1000, 2000, 3000, or 4000 
hertz frequencies, or that any test showed that  puretone 
thresholds in three of those frequencies were 26 decibels or 
greater.  

On March 1999 VA audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
20
15
25
35
30

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.

On August 2006 VA audiometry, puretone thresholds were:







HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
5
15
20
30
20

Speech audiometry revealed 96 percent left ear speech 
recognition ability.

Because of conflicting medical evidence as to whether the 
Veteran had left ear hearing loss disability (i.e., the 
speech discrimination score in 1999) the Board requested an 
additional VA audiological evaluation to determine whether or 
not the Veteran had a left ear hearing disability (and if 
such was not found, to reconcile that finding with the 88 
percent discrimination score in 1999).

On February 2008 VA audiometry, the Veteran claimed he had 
hearing loss due to noise exposure in the military, 
specifically high frequency radio noise.  Puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
25
30
35
35
35

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  Mild sensorineural hearing loss was 
diagnosed.  The examiner opined that the left ear hearing 
loss was not due to noise exposure in the military, to 
include noise exposure to high frequency radio noise.  The 
rationale for the opinion was to the effect that periodic 
examinations in service (to include an audiogram in 1997) 
found the Veteran's hearing to be within normal limits.

Because the report of the February 2008 VA examination did 
not contain the full explanation of rationale the Board 
considered necessary, the Board sought a VHA advisory medical 
opinion in the matter.  The medical expert was asked to 
review the Veteran's claims file and to provide an opinion as 
to whether it was at least as likely as not (50 percent or 
better probability) that the Veteran's left ear hearing loss 
disability was related to radio noise trauma in service or 
was otherwise related to/had its onset during his service.

A VA Chief of Otolaryngology reviewed the Veteran's claims 
file and opined:

"In my opinion, after review of the claim, it is not 
likely that the [V]eteran's "left hearing loss 
disability" is related to his exposure to radio noise 
in service or is otherwise related to/had its onset 
during his service.

The Veteran's audiogram on 3/9/[9]9 was read as WNL by 
C&P Guidelines, though his discrimination score was 88 
[percent] on this test.  The bottom line is that 
subsequent audiograms in 8/06 and 3/08 showed normal 
discrimination scores in the left ear.  The lower score 
of 88 [percent] in 1999 could possibly be due to several 
factors including test/retest variability, difficulty in 
[the Veteran] understanding the audiologist, recent loud 
noise exposure in the left ear, poor cooperation by [the 
Veteran], and concurrent illness such as URI, head cold, 
sinusitis, etc.

Again, with subsequent audiograms [times two] showing 
normal discrimination scores in the left ear, the score 
of 88 [percent] in 1999 is unreliable."

It is not in dispute that the Veteran now has a left ear 
hearing loss disability, as such is shown by puretone 
threshold testing on February 2008 VA audiometry.  What he 
must still show to establish service connection for such 
disability is that there was a related event, injury, or 
disease in service, and that the current left ear hearing 
loss is related to such event, injury, or disease. 

The Veteran's STRs, including his separation examination 
report, contain no mention of left ear hearing loss.  While 
he has alleged that he had hearing loss complaints in service 
and was treated for such, in light of the silence of STRs for 
such disability, and because he is not competent to establish 
a diagnosis of hearing loss disability(as opposed to 
reporting symptoms of difficulty hearing, capable of lay 
observation) by his own accounts (because under 38 C.F.R. 
§ 3.385 a hearing loss disability is established by 
controlled audiometry)(See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992), service connection for left ear hearing loss on 
the basis that such disability became manifest in service and 
persisted, is not warranted.  As there is no competent 
evidence that sensorineural hearing loss was manifested to a 
compensable degree in the first postservice year, there is no 
basis for applying the chronic disease presumptions afforded 
for sensorineural hearing loss (as an organic disease of the 
nervous system) under 38 U.S.C.A. § 1112.  

There is no competent (medical opinion) evidence in the 
record that relates the Veteran's current left ear hearing 
loss disability to noise trauma in service, nor has the 
Veteran submitted any competent evidence even suggesting this 
may be so.  The medical opinions in the record that 
specifically address this matter, the February 2008 and 
December 2008 opinions of the VA examiner, and VHA medical 
expert, respectively, are to the effect that the Veteran's 
left ear hearing loss is not related to his service.  
Significantly, the record reflects that left ear hearing loss 
disability was initially clinically shown some 10 years after 
he Veteran's discharge from service.  [1999 audiometry 
suggesting, by speech discrimination score, that the Veteran 
then had a left ear hearing loss disability is shown, by 
expert medical opinion, to have been unreliable (in light of 
subsequent normal audiometry).]  Such a lengthy time interval 
between service and the earliest postservice clinical 
documentation of a left ear hearing loss disability is, of 
itself, a factor for consideration against a finding that any 
current left ear hearing loss disability is service 
connected.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  

As the preponderance of the evidence is against a finding 
that there is a nexus between the Veteran's current left ear 
hearing loss disability and his service or any event, such as 
noise trauma, therein, the preponderance of the evidence is 
against the this claim.  Accordingly, it must be denied.






ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


